DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered.
 
Acknowledgment 
Receipt of the amendment and arguments/remarks filed on 01/18/22; and IDS dated 2/11/22 and 4/8/22 are acknowledged. 

Claim Status
Claims 34-35, 44-46, 50-60 and 81 are pending. 
Claims 1-33, 36-43, 47-49, 61-80 and 82-83 are cancelled.  

Instant claims have been amended to recite “fabric care active agents” and further the present claims deleted “comprising at least a suds suppressor”. The following new rejection replaces the previous rejections of record, in light of the amendment:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 34-35, 44-46, 50-56, 58-60 and 81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacQuarrie (US 2005/0003991; cited in IDS mailed 5/4/12) in view of CA 2524099 to Wahl et al, US 20050136772 to Chen et al (Chen), Mackey et al (US 2006/0134412), and US 4683001 to Floyd et al. 
Instant claims are directed to a method for treating a fabric article in need of treatment, the method comprising the step of 
treating the fabric article with a water-soluble nonwoven web comprising a plurality of discrete water-soluble filaments that are inter-entangled to form the water-soluble nonwoven web, 
the water-soluble nonwoven web further comprising one or more particulate fabric care active agents present in the water-soluble nonwoven web, 
wherein the plurality of discrete water-soluble filaments being meltblown water- soluble filaments comprising one or more water-soluble filament-forming materials comprising a hydroxyl polymer comprising polyvinyl alcohol and one or more fabric care active agents that are releasable from the plurality of discrete water-soluble filaments when exposed to conditions of intended use, 
wherein the total level of the one or more water-soluble filament-forming materials present in the plurality of discrete water-soluble filaments is 50% or less by weight on a dry filament basis and the total level of the one or more fabric care active agents present in the plurality of discrete water-soluble filaments is 50% or greater by weight on a dry filament basis 
wherein the one or more fabric care active agents are uniformly distributed throughout each of the plurality of discrete water-soluble filaments and wherein the plurality of discrete water-soluble filaments comprises less than 5% by weight on a dry filament basis of moisture as measured according to the Water Content Test Method.

MacQuarrie is directed to water soluble strips of film carrying surfactants for use as soaps and detergents (Abstract).  The films rapidly dissolve upon the addition of water and can be used as soap for cleaning clothes (meets instant treating a fabric article) or in other household cleaning applications (paragraph 0002).  Polymers in the films include hydroxyl polymers including sodium carboxymethylcellulose and other water-soluble celluloses like hydroxypropyl methylcellulose as well as polyvinyl alcohols (paragraph 00010).   MacQuarrie teaches the hydroxyl polymers hold sufficient surfactant and generate desirable open foam upon the addition of water with agitation (paragraph 0005).  Surfactants include anionic, nonionic, amphoteric, and combinations thereof (paragraph 0011).  Example 2 of MacQuarrie discloses detergent strips comprising 20-25 wt.% HPMC, 10 wt.% water, 5 wt.% glycerin, 50-70 wt.% surfactant blend (sodium lauryl sulphate, alkylaryl ethoxylate carboxylic acid), and 1 wt.% fragrance (paragraph 0029).  The examiner is interpreting water, the surfactant blend, and fragrance to be fabric care active agents for a total amount of fabric care active agents being in an amount of 61-81 wt.%.  Further, glycerin is a plasticizer and thus, meets the limitations of instant claims 51-52.  MacQuarrie also teaches its final films can be dusted to prevent sticking with talcum powder (paragraph 0025).  The instant specification defines “particulates” as meaning a powder (see specification pg. 16, line 14) and “active agents” as meaning an additive that produces an intended effect in an environment external to a filament and/or nonwoven web comprising the filament of the present (see specification pg. 9, lines 20-21).  Thus, MacQuarries’s films dusted with talcum powder meet the limitations of a film comprising one or more particulate active agents set forth in instant claims 34.
For the claimed one or more fabric care active agents are uniformly distributed throughout each of the plurality of discrete water-soluble filaments, MacQuarrie teaches homogenous mixing [00160023, particularly 0019].
While MacQuarrie desires the composition for cleaning clothes, a method of treating a fabric article is not clearly taught by the reference. 
Wahl teaches fabric softening compositions comprising free fatty acid, in an amount of 10% to 99% by weight (abstract, p 2), and provide a softening-through-the -wash composition that provides effective deposition of a fabric softening active on the treated fabrics to provide a consumer noticeable softening benefit, while avoiding a visible residue on the treated fabrics (page 1, last paragraph). Wahl teaches that addition of a fatty acid enables fabric softening and can be added to lubricate fabric fibers (p 3, 2nd paragraph). The composition further comprises water for inclusion of colorants and hueing dyes (page 9-10), brighteners (p 11), dispersing agents such as surfactants (p 14) etc. Wahl further teaches that the composition intended to be enclosed or encapsulated by a film, includes a highly water-soluble film like polyvinyl alcohol and a plasticizer (p 9, 12). Wahl additionally teaches optional fabric care agents such as silicones, clays, softening oils, perfumes etc (p 15-17). 
Wahl also teaches that the perfumes are added as microcapsules (page 14, 4th para) that meets the instant claimed particulate fabric care active of claim 34. It is noted that the claims do not recite particle size or shape and hence perfume microcapsules of Wahl.
Wahl also teaches that the composition is used on a nonwoven substrate, for use in laundry (p 18). Wahl teaches that the invention includes a water-soluble film along with the fabric softening composition (page 2, summary of the invention), such as polyvinyl alcohol (p 16) and further used as an article in the form of pouch, pillow, sachet etc (p 19, 2nd paragraph). Wahl teaches preparing PVA film with 65 to 85% mol PVA (p 19, last lines).
For the claimed non-woven web comprising plurality of discrete water-soluble filaments (of polyvinyl alcohol), MacQuarrie does not teach a film composition in the form of a meltblown filament, which is then processed into a non-woven web. However, MacQuarrie teaches that the film can be prepared by extrusion on a belt or on a carrier film such as a coated paper, and can also be transferred to a surface texture to the product [0023-0024].                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Chen et al teaches employing nonwoven fibrous filaments comprising nonwoven polymers such as polyvinyl alcohol as a web with other abrasive and tissue fiber filaments and further include a number fabric care active agents for providing fabric care by transferring to a fabric. Chen teaches a composite structure comprising tissue webs and other nonwoven webs as scrubs for household and personal cleaning care applications (abstract, 0065, 0129), wherein the scrubbing product is a multilayered laminate with at least two distinct layers, an abrasive layer and an absorbent fibrous layer, such as in a tissue web. In one embodiment, Chen teaches that the abrasive layer is a meltspun web formed using a thermoplastic polymer, selected from the polymers such as polyvinyl alcohol [0059]. Chen further teaches that in addition to the tissue web and the abrasive layer, the scrubbing pad also includes functional agents such as soap, detergent, waxes for stain removers for rubbing on a cloth or laundry pre-treatment solution, enzymatic solutions for improved cleaning or fabric conditioning [0064 and 0156], all of which read on instant active agent [0158]. Chen teaches that the scrubbing product has good cleaning characteristics, wet resiliency and good flexibility [0152], and may have overall basis weight of less than 150 gsm. Chen teaches additives are added at 0.1% to 10% by weight solids relative to the dry mass of the layer to which it is applied, but can include up to 50% application levels [0169].
Mackey et al is directed to polysaccharide fibers that can include polyvinyl alcohol (paragraph 0080) and methods of making the same.  Mackey et al teach its fiber compositions can be used to make film compositions (abstract; paragraph 0110) and that its fibers can be spun by spun bonding, melt blowing, continuous filament producing and/or low fiber producing (paragraph 0096). Mackey teaches that the polysaccharide fibers can be in the form of a fibrous web, which can be incorporated in to a tissue, paper, towel etc [0030]. For the term “web”, Mackey teaches a fibrous structure or a film, wherein the web is a physical structure that includes two opposite planar surfaces (reads on the instant inter-entangled) [0032-0033]. Mackey teaches polysaccharides that are water-soluble [0038]. Fiber formation described in [p0104-0197]. 

One of an ordinary skill in the art reading Wahl, would readily appreciate that the film composition of McQuarrie would be suitable for including particulate fabric care active agents such as fatty acids and further include dyes, pigments, fragrances, brighteners etc., in the nonwoven polyvinyl alcohol film because Wahl teaches that fatty acids added to the PVA films provide a softening through the wash compositions that negates the need a separate fabric conditions composition to the rinse stage and further suggests addition of a number of active agents such as perfume microcapsules. Wahl teaches that the fabric care compositions are preferably added to a PVA film. While Wahl does not teach the claimed filaments, one of an ordinary skill in the art would have envisioned employing fabric care active agents of Wahl in the non-woven filaments of McQuarrie because   
Further, one of an ordinary skill in the art would have appreciated that the film composition of McQuarrie would be suitable for forming nonwoven fabric from inter-entangled fibers because Chen and Mackey teaches various methods of forming web with good tensile strength properties and further including fabric care actives.
Hence, it would have been obvious for one of an ordinary skill in the art at the time of the instant was made to prepare the water-soluble film strips of MacQuarrie as a non-woven web, by the melt blowing process of Chen and Mackay, to arrive at the claimed water soluble non-woven fibers of polyvinyl alcohol that are inter-entangled, and further containing the fabric care actives such as surfactant blend or perfumes (of Wahl and Chen). One of an ordinary skill in the art would be motivated to do so because Wahl, Chen and Mackay constitute analogous art since all the references teach formation of the web or films comprising polyvinyl alcohol fibers (similar to MacQuarrie). Chen teaches that the meltblown method of preparing a nonwoven multifilament material, such as polyvinyl alcohol, include active agents suitable for treating a fabric article (such as cloth or laundry) and provide good wet resiliency and good flexibility. Further, Mackay also teaches that preparing the multifilament webs by the claimed melt blowing technique provides good wet tensile strength. softening through the wash compositions that negates the need a separate fabric conditions composition to the rinse stage and further suggests addition of a number of active agents such as perfume microcapsules. One would have been motivated to have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately—namely, to deliver particulate surfactants or other fabric care active agents, contained therein upon contact with water. Because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination yielded nothing more than predictable results to one of ordinary skill in the art as taught by Mackey et al, the claimed invention is obvious. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (S. Ct. 2007).  Further, a skilled artisan would have a reasonable expectation of success that MacQuarrie’s films comprising polyvinyl alcohol could be spun and melt blown since Mackey et al and Chen teach meltblown fibers comprising polyvinyl alcohol.
For the instant claimed plurality of discrete filaments, while Chen does not mention inter-entangled filaments or fibers, paragraph [0080] of Chen teaches that the abrasive layer can be made of two or more different types of fibers that are curled, straight fibers, of same or different polymeric combination, or two or more different meltblown sub-layers are formed and bonded together. Chen further teaches forming “multifilamentary aggregates” that are aggregates of two or more polymer strands formed by partial coalescence of adjacent fibers and joined at least on some portions of the strands [0082, 0084]. Figure 8 of Chen shows a highly textured web (which can be construed to highly inter-entangled from the figure 8) meltblown layer 32 attached to a relatively flat absorbent layer. Chen teaches that the twisting of multifilamentary aggregates provide more abrasive surface than the untwisted aggregates [0222] and suggests twisting of at least 50 aggregates for 180 degrees twist. 
Hence, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention to choose to modify the teachings of MacQuarrie (modified by Wahl, Chen and Mackay) and further prepare the polyvinyl alcohol filaments in the form of discrete inter-entangled or twisted filaments (further containing active agent such as surfactant or detergent suggested by MacQuarrie and Chen respectively). The motivation to do so comes from Chen because Chen teaches that the twisting of multifilamentary aggregates provide more abrasive surface than the untwisted aggregates [0222] and suggests twisting of at least 50 aggregates for 180 degrees twist. Further, Mackay also teaches that preparing the multifilament webs by the claimed melt blowing technique provides good wet tensile strength. 
Claim 34 recites that filament forming materials comprise a hydroxyl polymer comprising polyvinyl alcohol, MacQuarrie teaches polyvinyl alcohol as explained above. Further, a skilled artisan would have been able to include more than one filament in the teachings of MacQuarrie because Chen teaches multilayer filaments of different types of polymers (including polyvinyl alcohol) for providing household care applications including fabric care. One of an ordinary skill in the art, at the time of the instant invention was made, would have recognized that non-woven polyvinyl alcohol material is suitable for providing a fabric caring detergent and provides the desired dissolution of the detergent as well as adequate seal strength, (taught by Chen), and when prepared by meltblown methods of Chen would result in good cleaning characteristics, wet resiliency and good flexibility. 
Regarding the amount of filament forming material and fabric care active agents recited in instant claims 34, 44-45 and 60 and the weight ratio of instant claim 46, MacQuarrie's example 2 (see paragraph 0029; teachings above) suggests these amounts especially if water, the surfactant blend, and fragrance are interpreted to be fabric care active agents. 
 It would have been obvious to an artisan of ordinary skill at the time the invention was made to manipulate and optimize the amount of filament forming material and fabric care active agents.  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. One would have been motivated with a reasonable expectation of success to determine the optimal amount depending on the desired release of the surfactant and cleaning performance of the composition.  It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05. 
For the claimed active agent in discrete filaments, the teachings of US 4683001 to Floyd et al., have been relied upon.
Floyd teaches providing a cloth which is coated or impregnated in a discontinuous manner with a polish composition comprising silicone oil, a detergent and soap or wax (abstract; col. 1, l 45-67). The polishing wipe further comprises may have added thereto antistatic agents, UV absorbers and mineral oil (lines bridging col. 1-2).  The description of fig. 1 includes a wipe on which a polishing material is applied in discontinuous pattern such as dots or arranged in a pattern of straight rows on substrate (col. 2, l 29-46) and further that the polishing agent could be placed within the sheet or as an encapsulated area (col. 2, l 55-60). While the polish areas are hydrophobic and do not absorb water, they dissolve in water and impregnated soap and detergent (col. 2, l 65-68). Floyd teaches that the substrate of the wipe may be any suitable woven and nonwoven material and made from cotton, blends of cotton or polyester, including meltbown materials such as polypropylene coated with discrete spots of waxy material/silicone material (col. 3, l 39-45), which allowed for the release of wax from the substrate in a better method.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to first prepare the plurality of films of MacQuarrie et al  as having inter-entangled films (modified by the teachings of Chen, Wahl and Mackey) as discrete bundles or portions or regions or groups of filament, and further include the active agents such as detergent, soaps or waxes (taught by MacQuarrie and Chen) or the active agents i.e., perfume microcapsules (of Wahl) or talcum powder (MacQuarrie) in the form of distinct or discrete patterns throughout the desired regions of the discrete filaments. One would have been motivated to do so because Floyd teaches that the inclusion of active agents in discontinuous and discrete patterns enable release of the active agent in a better fashion from the nonwoven melt-blown web materials. Hence, a skilled artisan would have expected a better release of the waxy material while also enabling the release of detergents or soaps from the substrate. The motivation to add the active agent to discrete regions of inter-entangled filaments is a matter of design or choice because one skilled in the art would have recognized from the teachings of the above references that one can only apply the active agents over all the filament fibers or discrete portions. 
MacQuarrie teaches water, polymer base, and modifying agents (including surfactants and fragrances) are mixed together until a homogeneous slurry is obtained before casting (paragraphs 0017-0019). Therefore, a skilled artisan would have been motivated to homogeneously mix the filament-forming materials that are desired to be treated with fabric care active agents before subjecting the mixture to extrusion and fiber spinning.  Accordingly, a skilled artisan would have a reasonable expectation that the filaments produced from the prior art's teachings would result in filaments comprising fabric care active agents that are uniformly distributed.
Regarding the limitation of instant claim 55 and wherein the filament comprises two or more different filament-forming materials; example 3 of MacQuarrie discloses detergent strips comprising polyethylene glycol and hydroxypropyl methylcellulose (see paragraph 0031), which are two different filament-forming materials. 
Regarding the limitations directed to “dry filament basis" and the filaments’ water content recited in instant claims 58-59; the examples of MacQuarrie’s water soluble film strips do not contain more than 15 wt.% water, which meets the definition of the instant specification (see paragraphs 0028-0035 of MacQuarrie and pg. 15, lines 16-23 of the instant specification).  Since the examiner does not have access to laboratory equipment to carry out the Water Content Test Method described in the instant specification; burden is on applicant to prove otherwise and show that MacQuarrie’s modified composition does not exhibit the instant water content.  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and MPEP 2112-2112.02. 
Regarding the limitation “meltblown filament” and the limitation of instant claim 60 wherein the filament is made by a spinning process; it should be noted that these limitations are product-by-process, whereas independent claim 34 is directed to a method of a treating a fabric article. As a result, a determination of patentability is only based on the product itself.  Applicant is directed to MPEP 2113, which states that "If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, it is the examiner’s position that the product rendered obvious by the prior art above meets all the limitations of the structure implied by the process steps of instant claim 60. Further, Mackey teaches fibers can be spun by spun bonding, melt blowing, continuous filament producing and/or low fiber producing (paragraph 0096) and Chen also teaches meltspun web formed nonwoven fibrous filaments.
 


2.	Claims 34-35, 44-46, 50-60 and 81 are rejected under 35 U.S.C. 103(a) as being unpatentable over MacQuarrie (US 2005/0003991; cited in IDS mailed 5/4/12) in view of CA 2524099 to Wahl et al, US 20050136772 to Chen et al (Chen), Mackey et al (US 2006/0134412), and US 4683001 to Floyd et al.,  and further in view of Cole et al (US Patent No. 7,226,899; cited in IDS mailed 5/4/12).
The teachings of MacQuarrie, Wahl, Chen et al, Mackey, Floyd and Barrat et al are discussed above.
The combination of references do not teach a dissolution aid of claim 57. These deficiencies are remedied by Cole et al. 
Cole et al is directed to a fibrous matrix of detergents comprising surfactants (Abstract).  Cole et al teach that its fibers can further include cleaning related ingredients such as water hardness adjusting agents and stain removal enzymes (column 5, lines 26-31), which read on dissolution aids. 
Thus, it would have been obvious to an artisan of ordinary skill at the time the invention was made to utilize dissolution aids in the rendered obvious filaments in the compositions of MacQuarrie (modified by Wahl, Chen et al, Mackey, Floyd and Barrat).   One would have been motivated to, for example, to add a water softener, such as sodium or potassium chloride in order to improve stain removal properties and lathering of MacQuarrie’s modified compositions. A skilled artisan would have a high expectation of success because Cole et al teach detergent compositions in the form of filaments.


Response to Arguments
Applicant's arguments filed 07/01/22 have been fully considered but they are not persuasive. 
Applicants argue that the references fail to teach the claimed water-soluble nonwoven web comprising one or more particular fabric care active agents. It is argued that MacQuarrie fails to teach the claimed particulate active agents and that the teachings of Mackey, Chen, Floyd and Barrett references do not cure the deficiency, and that the references cannot be combined properly. Applicants argue that the references MacQuarrie in view of Chen, Mackey, Floyd, Barrett in view of Cole fail to teach that each and every element of claim 34, for the same reasons as above. 

Applicants’ arguments are not persuasive because firstly, instant claims do not exclude talcum powder (reads on particulate active agent), and additionally the newly cited reference, Wahl et al., teaches including perfume microcapsules. Instant claims do not specify any active agent or its size in order to differentiate instant claims from that of the prior art. A mere argument that the references cannot be combined properly is not persuasive because applicants have not pointed out why the references cannot be combined. On the other hand, the cited references are analogous in their art and hence one of an ordinary skill in the art would have looked to the guidance provided by the teachings of Mackey, Chen, Floyd and Barrett so as to modify the teachings of MacQuarrie and thus arrive at the instant claims. Further, the present rejection does not rely on the teachings of Floyd and hence the argument regarding the reference is moot. Further, the teachings of Cole have only been relied upon for a dissolution aid. Hence, the arguments are not persuasive. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached Generally M- F 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached at 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611